Case 9:18-mc-81148-UNA Document 42-1 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                         U N ITED STATES D ISTRICT COU RT
                         SOU TH ERN DISTRICT OF FLORIDA

                           Case N o.18-M C-81148-U NA/DLB


  IN TH E M ATTER OF

  TH E EXTPAD ITION O F

  OW EN A LTH ELBERT H EAD LEY
                                      /

                         O R DER TO SEA L D E CI,AR ATION
                           OF K ATH ER M   C .FEN N ELL


         TH IS CAU SE having com e before the Courton the G overnm ent's M otion to

   SealDeclaration ofKatherine C.Fennelland the Courthaving been fully advised,it

   ishereby

         ORDERED AN D ADJU D GED thatthe G overnm ent's Sealed N otice ofFiling

   D eclaration ofKatherine C.Fennellpertaining to M inor 1(the RRecords''),M otion to
   Sealthe Records,and Order to Sealthe Records,be sealed perm anently.

         D ON E AN D ORDERED on this              day ofOctober,2018, in

   Cham bers,atW est Palm Beach,Florida.



                                          W ILLIAM M ATTH EW
                                          U .S.M AGISTM TE JU D GE
                                                             PerLoca!Rule5.4(d),thematterts)
                                                             shallrem ain sealed:
                                                                  years;     (specificdate);
                                                                  permanently;        (other).
